                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


ALHALAIGA JIHAD,

                            Petitioner,

              v.                                         Case No. 18-CV-1923

DALE J. SCHMIDT,

                            Respondent.


                                         ORDER


                                     BACKGROUND

       On December 6, 2018, Petitioner Alhalaiga Jihad filed a Petition for Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2241, challenging his continued dentition by Immigration

and Customs Enforcement (ICE). (ECF No. 1.) His petition alleges that he is a Palestinian

citizen and that he has been detained without bond by ICE since April 13, 2018. (Id. at 4,

11.) Jihad argues that an “ICE officer stated that [he] would be released on an order of

supervision if [he] didn’t get removed within the six month period,” (id. at 8), and his

“timely release date [has] expired without any explaination [sic].” (Id. at 10.) He asks the

court to direct ICE to place him on an order of supervision. (Id. at 12.)
       On February 7, 2019, the government filed a response to Jihad’s petition (ECF No.

9) in which it argued that the court should dismiss the petition because “[Jihad’s] primary

injury, that of his alleged illegal detention, is now moot as [he] has been removed from

the United States and released from custody.” (Id. at 3.) Accompanying the government’s

response is a declaration by Deportation Officer Adam Saracco, which states that Jihad

was removed from the United States to Palestine on February 5, 2019, and is no longer in

ICE custody. (ECF No. 9-1 at 3.)

                                        ANALYSIS

       A petition under 28 U.S.C. § 2241 is the appropriate vehicle for challenging the

length of detention pending removal. Zadvydas v. United States, 533 U.S. 678, 687-88 (2001).

Under 28 U.S.C. § 2441(c), a writ of habeas corpus “shall not extend to a prisoner” unless

he is “in custody.” The “in custody” requirement is satisfied at the time of the filing of

the petition. Spencer v. Kemna, 523 U.S. 1, 7 (1998). As such, “‘[a] post-removal detainee

who is released while his petition for writ of habeas corpus is pending still meets the ‘in

custody’ requirement; his release does not necessarily render his petition moot.’” Murillo

v. Dep’t of Homeland Sec., No. 15-CV-508, 2015 WL 7777991, at *3 (E.D. Wis. Dec. 2, 2015)

(quoting Othman v. Gonzalez, No. 07-CV-13, 2010 WL 1132669, at *2 (S.D. Ill. Mar. 1, 2010)).

       However, for the court to be able to grant relief to Jihad, his petition still must

present a “case or controversy” under Article III, § 2 of the Constitution. “[That] means

that, throughout the litigation, the [petitioner] ‘must have suffered, or be threatened with,



                                             2
an actual injury traceable to the defendant and likely to be redressed by a favorable

judicial decision.’” Spencer, 532 U.S. at 7 (quoting Lewis v. Continental Bank Corp., 494 U.S.

472, 477 (1990)). “After a habeas petitioner has been released from custody, the petitioner

must demonstrate that some ‘concrete and continuing injury’ or ‘collateral consequences’

… resulted from the dentition in order for the suit to present a continued case or

controversy.” Murillo, 2015 WL 7777991, at *3 (quoting Spencer, 523 U.S. at 7 (internal

citation omitted)).

       Jihad’s petition only challenged his continued detention pending removal; it did

not challenge the underlying removal order itself. (See generally ECF No. 1.) Since he has

been released from ICE custody and removed to Palestine (ECF No. 9-1 at 3), he has

received the relief sought. As such, his petition is moot. See A.M. v. Butler, 360 F.3d 787,

790 (7th Cir. 2004) (directing lower courts to “dismiss a case as moot when it cannot give

the petitioner any effective relief”).

       IT IS THEREFORE ORDERED that Jihad’s Petition for Writ of Habeas Corpus

(ECF No. 1) is dismissed without prejudice as moot.

       Dated at Milwaukee, Wisconsin this 11th day of February, 2019.



                                                  _________________________
                                                  WILLIAM E. DUFFIN
                                                  U.S. Magistrate Judge




                                              3
